Title: To Thomas Jefferson from Charles Pinckney, 26 May 1801
From: Pinckney, Charles
To: Jefferson, Thomas


               
                  Dear Sir (Private)
                  In Charleston May 26: 1801.
               
               Having been longer at my Plantations in settling my affairs than I expected I have not had an opportunity of seeing the Gentlemen I wished to consult to recommend to you a suitable character to fill the place of chief Judge for this circuit in the room of Mr Bee who declines—In my way down I saw & requested Mr John Keith of Georgetown to suffer me to mention him to you as qualified for this situation well knowing that his respectable character & talents & legal knowledge combined with his republican principles would render him extremely acceptable to the public, but he so positively declined that I am now under the necessity of waiting until I can see Mr Thomas Waties one of our state Judges & to know from him whether he will accept if appointed—I am unwilling to recommend any one who will not agree to accept if appointed & this gentleman is so eminently qualified that it will give me much pleasure to be able to say he will—I rather however fear he will not as the public are very much averse here to the Late judiciary System & an opinion prevails that it will either be done away or so altered as to make any appointment under it for the present very precarious—this indeed produces a General indisposition on the part of qualified men to accept & may make it difficult for me to recommend such as I wish—I will however endeavour to do so & to prevail upon some one to accept it from public motives—
               it will give you pleasure to hear that in filling up four Vacancies in our Legislature two for Saint Thomas Parish & Two for Charleston the republican ticket prevailed & carried the 4 & that this interest is gaining ground very much here—it wants one removal to establish the republican interest effectually in Charleston & that is the Collector—I have very attentively examined the Strength & Balance of Parties here & it is the Opinion of all our friends here & mine decidedly that the power & extensive & growing influence of the Custom house ought to be in the hands of one of our most decided & active & deserving friends—the federalists are expecting it every moment—& our steady & decided republicans are all anxious that Mr. Daniel Doyley should have it as soon as it can be conveniently given to him as while it continues where it is, it gives life & activity to the opponents of our Measures—I have constantly told them, that it will be done in good time & they have all wished me to say to you that they hope your goodness will excuse them for presuming so far as to hope that the man who was the most active partisan of the federalists & opponent of your Election & consequently of those measures which your administration is intended to produce, should continue in the exercise of the astonishing influence which his office gives him over the commercial & Bank interests of this City & it’s Elections—As I know you wish to be minutely acquainted with the sentiments of our friends & indeed the State I have considered it my duty to transmit them & am with the greatest respect & regard dear Sir Yours Truly
               
                  
                     Charles Pinckney
                  
               
               
                  An important Election for Intendant & Wardens wends over this City in September & a Struggle is to be made to change the Intendant & a number of the Wardens who are federal & strongly so.—if the appointment therefore arrives here by the last of August it will be in time—
                  I inclose you one of the Electioneering productions of the present Collector which will prove to you that he was no very quiet spectater of our Election in October—
               
            